Citation Nr: 0635941	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-35 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for postoperative 
residuals of a herniated nucleus pulposus with loss of left 
ankle reflex.  

2.  Entitlement to service connection for heart disease, 
including as due to an undiagnosed illness.  

3.  Entitlement to service connection for hiatal hernia with 
reflux, including as due to an undiagnosed illness.  

4.  Entitlement to service connection for memory loss, 
including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to April 
1977, from September 1981 to September 1984, and from 
December 1990 to August 1991.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In his August 2003 notice of disagreement, the veteran 
limited the issues on appeal to those listed on the title 
page.  38 C.F.R. §§ 20.200, 20.201 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen his claim for service 
connection for a back disorder.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) held that VA must 
generally inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented to reopen such claims, that is to say, 
that new and material evidence is required.  The Court noted 
that the terms new and material have specific, technical 
meanings that are not commonly known to VA claimants, 
suggesting that VA should define these terms in its 38 U.S.C. 
§ 5103(a) notice using the definition of new and material 
evidence provided in section 3.156(a).  Furthermore, the 
Court stated that the fulfillment of VA's obligation to 
identify for the claimant what evidence will be considered 
new and material depends on the basis of the prior, final 
denial.  The veteran's claim for service connection for a 
back disorder should be remanded to provide adequate notice 
to the veteran as defined by the holding in Kent.  

In addition, while the veteran originally claimed his back 
disorder was aggravated during Operation Desert Storm, in the 
alternative, in his August 2003 notice of disagreement the 
veteran reported that he originally hurt his back at Rock 
Island Arsenal in Rock Island, Illinois in 1982 or 1983.  He 
reported he was moving furniture in the Army Community 
Service locker when he hurt his back.  The Arsenal Infirmary 
was closed so he went to the Osteopathic Hospital Emergency 
Room in Davenport, Iowa.  He was treated and told to stay in 
bed for three days.  In reviewing the veteran's records, it 
appears no attempt has been made to obtain records of any 
treatment in Davenport, Iowa.  They may be of great probative 
value in determining if the veteran originally sustained his 
currently diagnosed back disorder while on active duty.  

The veteran has also asserted his back disorder was 
aggravated when he served in Operation Desert Storm.  Private 
medical records reveal a laminectomy and diskectomy of L5-S1 
was performed in February 1989.  The veteran entered active 
duty in January 1991 and was sent to Operation Desert Storm.  
The veteran contends his duties aggravated his back disorder.  
May 1991 service medical records document that the veteran 
was having back pain that went into his left leg.  The claims 
folder does not include an opinion as to whether the 
veteran's back disorder was aggravated by his service in 
Operation Desert Storm.  A medical opinion should be 
requested to answer this question.  

The veteran has asserted his heart disease, hiatal hernia and 
memory loss are related to his exposure to smoke and 
chemicals during his service in Operation Desert Storm.  The 
veteran's DD Form 214 indicates he served in Southwest Asia 
during Operation Desert Storm.  The claims folder includes 
current diagnoses of a back disorder, heart disease, a hiatal 
hernia and depression (claimed as memory loss).  While the VA 
examinations in May 2003 included current diagnoses of these 
disorders no medical opinion was requested.  The regulations 
provide that VA will obtain a medical opinion when the 
evidence of record does not contain sufficient medical 
evidence to decide the claim, if there is competent medical 
evidence of a current diagnosed disability, the evidence 
establishes the veteran suffered an event, disease of 
symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2006).  The 
veteran has not been afforded a VA examination to obtain an 
opinion as to any causal relationship between his exposures 
to smoke and chemicals in service and his claimed 
disabilities.  This should be accomplished.  

In an effort to assist the veteran, the Board notes that any 
of the following would contribute to establishing entitlement 
to the benefits he seeks: he may submit any evidence of 
diagnosis or treatment for hypertension within one year of 
his separation from the service, statements from anyone who 
was present when he injured his back in 1982 or 1983, and a 
medical opinion indicating that the veteran's current low 
back disorder increased in severity during his service in 
Operation Desert Storm.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated him for a back disorder 
since 1982.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  This should include a specific 
request for records from Osteopathic 
Hospital Emergency Room in Davenport, 
Iowa for treatment of a back injury in 
1982 or 1983, mostly likely in May 1982.  

2.  VA should arrange for the veteran to 
be examined by the appropriate individual 
to ascertain whether it is at least as 
likely as not the veteran's heart 
disease, hiatal hernia or memory loss are 
causally related to his exposure to smoke 
and chemicals during Operation Desert 
Storm.  The claims folder should be made 
available to the examiner in conjunction 
with the examination/s.  

3.  After the actions ordered in 
paragraph one have been completed to the 
extent possible, VA should arrange for 
the veteran to be examined to determine 
whether current back disability was 
incurred in one of the veteran's periods 
of active service prior to 1990, or was 
aggravated beyond any natural progression 
by the veteran's December 1990 to August 
1991 period of service.  A full rationale 
for any opinion provided is requested.  

4.  The evidence should then be reviewed 
and a determination entered concerning 
the issues on appeal.  If any decision 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case before 
the appeal is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



